Exhibit 99.2 June 7, 2007 Ontario Securities Commission British Columbia Securities Commission Alberta Securities Commission Saskatchewan Financial Services Commission The Manitoba Securities Commission Autorite des marches financiers (Quebec) New Brunswick Securities Commission Nova Scotia Securities Commission Securities Office, Consumer, Corporate and Insurance Division, Price Edward Island Securities Commission of Newfoundland and Labrador Securities Registry, Department of Justice, Government of the Northwest Territories Registrar of Securities, Government of Yukon Registrar of Securities, Legal Registries Division, Department of Justice, Government of Nunavut Dear Sirs/Madames: Re: CoolBrands International Inc. - Change of Auditor Pursuant to National Instrument 51-102 - Continuous Disclosure Obligations, we have reviewed the information contained in the Notice of Change of Auditor of CoolBrands International Inc. dated May 31st, 2007 (the “Notice”) which we understand will be filed pursuant to Section 4.11 and based on our knowledge of such information at this time, we agree with the statements made in the Notice. Very truly yours, BDO Seidman, LLP Certified Public Accountants Melville, New York
